DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is directed to the Applicant’s response/amendment filed 11-22-2021.

3.	Claims 1-5, 8-11, and 13-20 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments with respect to the outstanding 35 USC Sec. 102 and 35 USC Sec. 103 rejections have been fully considered and are persuasive.  These rejections have been withdrawn. 

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 





IN THE SPECIFICATION:

Please amend paragraph [0005] of the Specification as shown below:

[0005] Fig. [[4]] 3 is a block diagram of tasks of machine-readable instructions to obtain error correction data, according to some examples.














Allowable Subject Matter
5.	Claims 1-5, 8-11, and 14-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance:
	The combination of features set forth by the claimed invention, particularly including the feature wherein a sideband processor is unable to determine a memory address of data on which error correction data is generated, is not present in a reasonable combination of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.
The Examiner’s email address is: Paul.Callahan1@USPTO.GOV
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.

/PAUL E CALLAHAN/Examiner, Art Unit 2437